DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.   Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maenaka et al (US 2007/0251422) in view of Hong et al (US 6,599,678).

3.  Maenaka et al discloses an antireflective resin composition comprising:
A) 5-95% vol based on the sum of A) and B) ([0176], as to instant claims 3, 4) of hollow resin particles having particle size of 10-100 nm and having refractive index of 1.40 or less (Abstract, [0031], [0032] as to instant claim 2)
B) a binder comprising a resin such as polymethyl methacrylate and polymerizable monomers including glycidyl (meth)acrylate and 2-hydroxyethylene (meth)acrylate ([0167], [0168, [0171], [0172]);
C) volatile organic solvent ([0177], [0178]),

4. The composition is applied on a substrate and cured ([0183]). Since the composition is being cured, therefore, the composition appears to be curable and the product appears to be a cured product (as to instant claims 1 and 7).

5. Though the relative amount of used hollow resin particles is given in volume percent, but not in mass percent, since the volume percent of used hollow resin particles taught by Maenaka et al is 5-95% based on combination of the components A) and B), therefore, it would have been reasonable to expect that mass-based percent for the hollow resin particles component A) and the binder component B) transferred from said volume-based percent would have values/range overlapping with the ranges for mass-based percent as claimed in instant invention, as well (as to instant claims 3-4). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

6. Though Maenaka et al discloses the binder comprising polymerizable monomers including glycidyl (meth)acrylate and 2-hydroxyethyle(meth)acrylate, Maenaka et al does not recite said hydroxy-acrylate and glycidyl-acrylate units forming a copolymer and used in mole ratios as claimed in instant invention.
7. However, Hong et al discloses an anti-reflective polymer having the structure of Formula 1 below, used in anti-reflective compositions (Abstract, col. 2, lines 19-21).


    PNG
    media_image1.png
    382
    413
    media_image1.png
    Greyscale

Wherein m and n are 1-5; w,x,y,z are mole fractions from 0.01 to 0.99 (col. 3, lines 30-35; Abstract).
The specifically exemplified polymer has 0.2 mole fraction (20%mol) of epoxy-acrylate units and 0.3 mole fraction (30%mol) of hydroxy-acrylate units (Example 1, as to instant claims 5-6).

8. Since both Hong et al and Maenaka et al are related to anti-reflective compositions comprising a binder comprising a hydroxy-acrylate units and epoxy-acrylate units, and thereby belong to the same field of endeavor, wherein Hong et al  discloses said hydroxy-acrylate and epoxy-acrylate units in the form of a copolymer, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hong et al  and Maenaka et al, and to include, or obvious to try to include at least partially the copolymer of Formula 1 above as the binder in the anti-reflective composition of Maenaka et al, as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

9. All ranges in the composition of Maenaka et al in view of Hong et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

10. Since the cured product of Maenaka et al in view of Hong et al is substantially the same as that claimed in instant invention, i.e. comprises the copolymer comprising hydroxy-(meth)acrylate and epoxy-(meth)acrylate units, a solvent and hollow polymer particles having refractive index of less than 1.40, as that claimed in instant invention, therefore, the cured product of Maenaka et al in view of Hong et al would be reasonably expected to have the properties, including a refractive index, as those claimed in instant invention, as well (as to instant claim 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.   Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maenaka et al (US 2007/0251422) in view of Hong et al (US 6,599,678) and Yamada et al (US 2007/0109650).

12. The discussion with respect to Maenaka et al (US 2007/0251422) in view of Hong et al (US 6,599,678) set forth in paragraphs 2-10 above is incorporated here by reference.

13.  Though Maenaka et al  in view of Hong et al disclose the hollow resin particles component A) being used in amount of 5-95%vol, Maenaka et al in view of Hong et al do not recite the use of said hollow resin particles and the binder in weight percentages.

14. However, Yamada et al discloses an anti-reflection composition comprising:
A) 1-30%wt ([0007], as to instant claim 4) hollow resin fine particles dispersed in
B) 100%wt of resin matrix (Abstract, as to instant claim 3) of ultraviolet-curable acrylate resin ([0008]), such as epoxy acrylate copolymers ([0053]),
Wherein the particles are hollow resin particles such as styrene-acrylate copolymer resin ([0061]).

15. Since the hollow resin particles are taught in the art to be included in anti-reflective compositions in amount of 1-30 %wt based on 100%wt of the epoxy-acrylate based binder, as taught by Yamada et al, therefore, based on the combined teachings of Yamada et al and Maenaka et al  in view of Hong et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the hollow resin particles in the composition of Maenaka et al  in view of Hong et al in amount of 1-30%wt based on 100%wt of the binder, as taught by Yamada et al as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16.  Since the cured product of Maenaka et al in view of Hong et al and Yamada et al is substantially the same as that claimed in instant invention, i.e. comprises the copolymer comprising hydroxy-(meth)acrylate and epoxy-(meth)acrylate units, a solvent and hollow polymer particles having refractive index of less than 1.40, as that claimed in instant invention, therefore, the cured product of Maenaka et al in view of Hong et al and Yamada et al would be reasonably expected to have the properties, including a refractive index, as those claimed in instant invention, as well (as to instant claim 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17.  Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2007/0109650) in view of Uno (WO 2016/031580).
It is noted that while the rejection is made over WO 2016/031580 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,067,422 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,067,422.

18.  Yamada et al discloses an anti-reflection composition comprising:
A) 1-30%wt ([0007], as to instant claim 4) hollow resin fine particles having size of 0.3 micron ([0007], as to instant claim 2) dispersed in
B) 100%wt of resin matrix (Abstract, as to instant claim 3) such as ultraviolet-curable acrylate resin ([0008]), such as epoxy acrylate copolymers ([0053]),
Wherein the particles are hollow resin particles such as styrene-acrylate copolymer resin ([0061]).
The composition is used in a form of dispersion of the resin and hollow resin particles in a solvent ([0078]). Thus, the composition appears to comprise solvent as well.

19.  The composition is applied to a substrate and cured by ultraviolet irradiation ([0078], as to instant claim 7). Since the composition is cured by ultraviolet irradiation, therefore, the composition appears to be curable.
20.  The composition is used in liquid crystal displays ([0002), [0005]).

21.  Though Yamada et al discloses the resin being epoxy acrylate copolymers, Yamada et al does not explicitly recite said copolymer further comprising hydroxy-acrylate units.

22.  However, Uno discloses a curable composition used in liquid crystal displays (col. 17, lines 64-66), the composition comprising:
A) an alkali-soluble resin comprising (claim 1; col. 10, lines 26-27; col. 20, lines 1-20; col. 19, lines 37-43):
    A1) 10-70%mol (col. 4, lines 46-50; as to instant claim 6) units of Formula I below:

    PNG
    media_image3.png
    208
    176
    media_image3.png
    Greyscale
Formula I
Wherein Ra01 represents an organic group having 1-20 carbon atoms, such as alkyl or aryl, having a hydroxyl group (col. 3, lines 1-32) and
A2) 5-40%mol (col. 7, lines 42-46; as to instant claim 5) of an alicyclic epoxy group containing polymerizable unit, such as of Formula II below:

    PNG
    media_image4.png
    130
    386
    media_image4.png
    Greyscale
 Formula II

B) a cross-linking agent (col. 14, lines 37-44) and
C) an organic solvent (col. 16, lines 37-41).

23.  Thus, Uno discloses a composition wherein the resin A) comprises a copolymer of epoxy acrylate and hydroxy-acrylate units.

24.  Since both Uno and Yamada et al  are related to curable compositions comprising epoxy acrylate copolymers, used in LCDs, and thereby belong to the same field of endeavor, wherein Uno teaches the epoxy acrylate copolymer further comprising hydroxy acrylate units as comonomers, therefore, based on the combined teachings of Yamada et al  and Uno, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include epoxy acrylate/hydroxy acrylate copolymer of  Uno as the epoxy acrylate copolymer in the composition of Yamada et al as well, since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

25. Since the cured film of Yamada et al  in view of Uno is substantially the same as that claimed in instant invention, i.e. comprises the copolymer comprising hydroxy-(meth)acrylate and epoxy-(meth)acrylate units, a solvent and hollow polymer particles, as that claimed in instant invention, therefore, the cured film of Yamada et al  in view of Uno would be reasonably expected to have the properties, including a refractive index, as those claimed in instant invention, as well, especially since acrylate resins are having refractive index of as low as 1.45 ([0052]) and the preferable refractive index of hollow fine particles is as low as 1.4 ([0056]) (as to instant claim 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
	
 26. All ranges in the composition of Yamada et al  in view of Uno are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,192,649 discloses a light sensitive material comprising nano-sized hollow resin particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764